DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,228,410. Although the claims at issue are not identical, they are not patentably distinct from each other because they commonly claim the subject matters shown below in bold type. The instant claim 1 comprising a processor, a storage, and a computer program stored on the storage and executable by the processor, and claim 17 comprising a non-transitory computer readable storage medium. It would have been obvious to one of ordinary skill in the are before the effective filling date of the claimed invention to perform the functions of the Patent No. 11,228,410 in a processor and computer. By doing so, optimize signal transmission processing. All depend claims of the instant application are recited in the dependent claims of the Patent No. 11,228,410.
Instant Application
U.S. Patent No. 11,228,410
Claim 1: A terminal, comprising: 
      a processor, a storage, and a computer program stored on the storage and executable by the processor, 
       wherein when the computer program is executed by the processor, the processor implements a signal transmission method, the method comprises: 
           sending first indication information to a network device; wherein the first indication information is used to indicate, to the network device, at least one of following: the number of first Sounding Reference Signal (SRS) resource sets required by the terminal, the number of first SRS resources in each of the first SRS resource sets, the maximum number of layers of uplink multi-antenna transmission of the terminal, whether uplink transmission channels of the terminal are coherent, and the maximum number of Phase Tracking Reference Signal (PTRS) ports supported for uplink transmission by the terminal, wherein the first indication information is used by the network device to determine second indication information, the second indication information is used to instruct the terminal to send an SRS signal;    
           receiving the second indication information sent by the network device;    
           sending the SRS signal according to the  second indication information.
Claim 9: A non-transitory computer readable storage medium, wherein, a computer program is stored on the computer readable storage medium, and when the computer program is executed by a processor, the processor implements a signal transmission method, the method comprises: 
       sending, by a terminal, first indication information to a network device; wherein the first indication information is used to indicate, to the network device, at least one of following: the number of first Sounding Reference Signal (SRS) resource sets required by the terminal, the number of first SRS resources in each of the first SRS resource sets, the maximum number of layers of uplink multiantenna transmission of the terminal, whether uplink transmission channels of the terminal are coherent, and the maximum number of Phase Tracking Reference Signal (PTRS) ports supported for uplink transmission by the terminal, wherein the first indication information is used by the network device to determine second indication information, the second indication information is used to instruct the terminal to send an SRS signal; 
         receiving, by the terminal, the second indication information sent by the network device; 
        sending the SRS signal by the terminal, according to the second indication information.
Claim 17: A non-transitory computer readable storage medium, wherein, a computer program is stored on the computer readable storage medium, and when the computer program is executed by a processor, the processor implements a signal transmission method, the method comprises: 
       receiving, by a network device, first indication information sent by a terminal; wherein the first indication information is used to indicate, to the network device, at least one of following: the number of first Sounding Reference Signal (SRS) resource sets required by the terminal, the number of first SRS resources in each of the first SRS resource sets, the maximum number of layers of uplink multi-antenna transmission of the terminal, whether uplink transmission channels of the terminal are coherent, and the maximum number of Phase Tracking Reference Signal (PTRS) ports supported for uplink transmission by the terminal, wherein the first indication information is used by the network device to determine second indication information, the second indication information is used to instruct the terminal to send an SRS signal; 
         determining the second indication information by the network device according to the first indication information; 
         sending the second indication information to the terminal by the network device; 
         receiving, by the network device, the SRS signal sent by the terminal.
Claim 1: A signal transmission method, wherein, the method comprises: 
      sending, by a terminal, first indication information to a network device; wherein the first indication information is used to indicate, to the network device, at least one of following: the number of first Sounding Reference Signal (SRS) resource sets required by the terminal, the number of first SRS resources in each of the first SRS resource sets, the maximum number of layers of uplink multi-antenna transmission of the terminal, whether uplink transmission channels of the terminal are coherent, and the maximum number of Phase Tracking Reference Signal (PTRS) ports supported for uplink transmission by the terminal, wherein the first indication information is used by the network device to determine second indication information, the second indication information is used to instruct the terminal to send an SRS signal; 
     receiving, by the terminal, the second indication information sent by the network device; 
     sending the SRS signal by the terminal according to the second indication information.
Claim 13: A signal transmission method, wherein, the method comprises: 
      receiving, by a network device, first indication information sent by a terminal; wherein the first indication information is used to indicate, to the network device, at least one of following: the number of first Sounding Reference Signal (SRS) resource sets required by the terminal, the number of first SRS resources in each of the first SRS resource sets, the maximum number of layers of uplink multi-antenna transmission of the terminal, whether uplink transmission channels of the terminal are coherent, and the maximum number of Phase Tracking Reference Signal (PTRS) ports supported for uplink transmission by the terminal, wherein the first indication information is used by the network device to determine second indication information, the second indication information is used to instruct the terminal to send an SRS signal; 
     determining the second indication information by the network device according to the first indication information; 
      sending the second indication information to the terminal by the network device;     
      receiving, by the network device, the SRS signal sent by the terminal.
Claim 20: A network device, wherein, the network device comprises a processor, a storage, and a computer program stored on the storage and executable by the processor, wherein when the computer program is executed by the processor, the processor implements a signal transmission method, the method comprising:
     receiving first indication information sent by a terminal; wherein the first indication information is used to indicate, to the network device, at least one of following: the number of first Sounding Reference Signal (SRS) resource sets required by the terminal, the number of first SRS resources in each of the first SRS resource sets, the maximum number of layers of uplink multiantenna transmission of the terminal, whether uplink transmission channels of the terminal are coherent, and the maximum number of Phase Tracking Reference Signal (PTRS) ports supported for uplink transmission by the terminal, wherein the first indication information is used by the network device to determine second indication information, the second indication information is used to instruct the terminal to send an SRS signal;   
       determining the second indication information according to the first indication information; 
     sending the second indication information to the terminal; 
      receiving the SRS signal sent by the terminal.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,912,112 Park et al disclose uplink transmissions. US 10,659,119 Li et al disclose transferring reference signals in communication systems.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                        September 21, 2022
/EVA Y PUENTE/                                                                                                                                            Primary Examiner, Art Unit 2632